Court of Appeals, State of Michigan

                                              ORDER
                                                                           Christopher M. Murray
In re Lockett, Minors                                                        Presiding Judge

Docket No.    344409                                                       Cynthia Diane Stephens

LC No.         17-000151-NA                                                Michael J. Riordan
                                                                             Judges


              The Court orders that the February 12, 2019 opm10n 1s hereby VACATED, and
a new opinion is attached.




                        A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                                f EB 1 9 2019
                                       Date